COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00431-CV


IN RE DALE ROY SLAVEN                                                RELATOR


                                   ------------

                          ORIGINAL PROCEEDING

                                   ------------

                        MEMORANDUM OPINION1

                                   ------------

      The court has considered relator’s petition for writ of mandamus. Although

relator’s petition presents a serious question as to whether excessive amounts

are being withdrawn from his inmate account for the payment of court costs, this

court does not have general mandamus jurisdiction over the Texas Department

of Criminal Justice, the Tarrant County District Attorney, or the Tarrant County

District Clerk. See Tex. Gov’t Code § 22.221 (West 2004). Relator’s reliance on

article 5, section 6 of the Texas constitution as a basis for jurisdiction is

misplaced, and relator does not assert any other argument that would permit our



      1
      See Tex. R. App. P. 47.4, 52.8(d).
exercise of jurisdiction over this original proceeding.   Accordingly, relator’s

petition for writ of mandamus is dismissed without prejudice for lack of

jurisdiction.



                                                PER CURIAM

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DELIVERED: November 1, 2012




                                  2